In an action, inter alia, to foreclose a public improvement lien, the defendant Carter-Melence, Inc., appeals from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated May 6, 2002, which denied its motion pursuant to CPLR 3211 (a) (1) and (3) to dismiss the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, and considering the liberal construction given to the Lien Law (see Lien Law § 23), the Supreme Court correctly determined that the plaintiff properly filed the lien at issue (see Lien Law § 12; Hawkins v Mapes-Reeve Constr. Co., 178 NY 236). Florio, J.P., Friedmann, Cozier and Mastro, JJ., concur.